Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, these claims recite the phrase “the recognition unit” (i.e. claim 1, line 12) which lacks a proper antecedent basis.  It appears that this phrase should be changed to --the surface texture recognition sensor-- in view of providing a proper antecedent basis.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 5-6, 8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0147855) in view of Huang et al (US 2009/0102808).
Regarding claim 1, as far as the claim is understood, Wu shows in Figs.1A-1B the following elements of applicant’s claim: a first optical layer (131) and a second optical layer (132) which overlap with each other; a light source (110), which is configured to emit light into the first layer (Fig.1B); a photosensitive detector (120), which is at a side of the second layer (132) away from the first layer (131), is used to detect whether or not the light emitted from the light source passed through an interface between the first layer and the second layer and in incident onto the photosensitive detector (Fig.1B; paragraphs 26-28, 33), wherein the light emitted from the light source is incident onto the interface with an incident angel (Fig.1B); and with the surface texture recognition sensor in contact with the surface, a refractive index of one of the first layer and the second layer is changed to allow a critical angel of total reflection to be changed according to one of the following ways: from being smaller than the incident angel to being larger than the incident angel; and from being larger than the incident angle to being smaller than the incident angle (Fig.1B; paragraphs 26-28, 33).  While Wu discloses that its first and second layers are a light curable material or a thermosetting material, Wu does not specifically mention the use of a dielectric material.  However, it is well known in the art to utilize a light curable material or a thermosetting material in a 
Regarding claims 2 and 10, the specific scheme and configuration utilized for the optical layers would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 3, the limitations therein are disclosed in paragraphs 26-28 and 33 of Wu.
Regarding claims 5-6 and 11-16, these dependent claims includes well known features of a fingerprint identification display device that would be an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and does no more that yield predictable results.
Regarding claim 8, although the modified Wu device does not specifically mention the use of a light shielding covering the photosensitive detector, such use is well known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to prevent ambient light detection resulting in improving signal to noise ratio.

Claims 1-3, 5-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 106228144).
Regarding claim 1, as far as the claim is understood, Wang et al shows in Fig.1 the following elements of applicant’s claim: a first dielectric layer (200) and a second layer (700) which overlap with each other; a light source (300), which is configured to emit light into the first layer (Fig.1); a photosensitive detector (400), which is at a side of the second layer (700) away from the first layer (200), is used to detect whether or not the light emitted from the light source passed through an interface between the first layer and the second layer and in incident onto the photosensitive detector (Fig.1), wherein the light emitted from the light source is incident onto the interface with an incident angel (Fig.1); and with the surface texture recognition sensor in contact with the surface, a refractive index of one of the first layer and the second layer is changed to allow a critical angel of total reflection to be changed according to one of the following ways: from being smaller than the incident angel to being larger than the incident angel; and from being larger than the incident angle to being smaller than the incident angle (Fig.1; abstract).  Although Wang et al does not discloses that its second layer includes a dielectric material, such use would have been obvious to one of ordinary skill in the art in view of the desire to provide a proper insulation between the photodetectors (400).
Regarding claims 2-3 and 10, the specific scheme and configuration utilized for the optical layers would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 5-6 and 11-16, these dependent claims includes well known features of a fingerprint identification display device that would be an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and does no more that yield predictable results.
Regarding claim 7, the limitations therein are disclosed in paragraphs 28-29 of Wang et al.
Regarding claim 8, although the modified Wu device does not specifically mention the use of a light shielding covering the photosensitive detector, such use is well known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to prevent ambient light detection resulting in improving signal to noise ratio.

Allowable Subject Matter
Claims 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 9, the prior art fails to disclose or make obvious a surface texture recognition sensor which is configured to recognize a ridge and a valley of a surface comprising, in addition to the other recited features of the claim, the details and functions of a thermal conductive layer in the manner recited in claim 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harkin (US 6,327,376) is cited for disclosing a fingerprint sensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878